Case 2:19-bk-20088      Doc 251     Filed 05/13/19 Entered 05/13/19 17:58:30           Desc Main
                                   Document     Page 1 of 10




                                                                               Dated: May 13th, 2019




                       UNITED STATES BANKRUPTCY COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

      In re:                                               Chapter 11

    NEW TRINITY COAL INCORPORATED,                         Case No. 19-20088

                                                           Honorable Frank W. Volk
                                 Debtor.
                                                           Re: Docket No. 122



                    AGREED ORDER DISMISSING CHAPTER 11 CASE

        This matter came before the Court upon the Motion to Dismiss the Case by Essar Global

 Fund Limited [Docket No. 122] (the “Motion to Dismiss”). Upon consideration of the Motion to

 Dismiss, all responses to the Motion to Dismiss, and the Court having held an evidentiary hearing

 on the Motion to Dismiss, and it appearing to the Court that adequate notice has been given and

 that no further notice is necessary; the Debtor, Essar Global Fund Limited (“EGFL”), Essar

 Minerals Canada Limited (“Essar Canada”), the Official Committee of Unsecured Creditors (the

 “Committee”), and the United States Trustee (“U.S. Trustee”, and together with the Debtor, EGFL,

 Essar Canada, and the Committee, the “Parties”) have agreed to dismiss the Case pursuant to terms

 of the Protocol for Payment of General Unsecured Claims Upon Case Dismissal (the “Protocol”),

 attached hereto and incorporated herein as Exhibit 1. The Court having reviewed the Motion to


                                                1
Case 2:19-bk-20088         Doc 251      Filed 05/13/19 Entered 05/13/19 17:58:30                  Desc Main
                                       Document     Page 2 of 10


 Dismiss, all responses to the Motion to Dismiss, and the Protocol determined that the legal and

 factual bases set forth therein establish just cause for the relief granted herein, and it is HEREBY

 ORDERED THAT:

         1.      This Order shall become effective upon the Committee’s filing of a Notice

 confirming receipt of the Deposit Amount (as defined in the Protocol) by Committee counsel and

 verifying the availability of such funds.

         2.      The Motion to Dismiss is GRANTED as set forth herein.

         3.      The Debtor’s Response To Motions By Essar Global Fund Limited To Dismiss The

 Case And To Appoint A Trustee [Docket No. 184] is withdrawn.

         4.      Any other objections to the Motion to Dismiss are OVERRULED.

         5.      The Emergency Motion of Essar Global Fund Limited Under 11 U.S.C. §§ 105(A)

 and 1104 to Appoint a Chapter 11 Trustee [Docket No. 110] is moot.

         6.      The Case is dismissed with prejudice, subject to the terms and conditions of the

 Protocol.

         7.      Greg Wolfe shall serve as the Disbursing Agent (as defined in the Protocol).1

         8.      All Parties are to bear their own costs and expenses, except as expressly provided

 in the Protocol.

         9.      The Debtor shall remit to the U.S. Trustee all accrued and unpaid U.S. Trustee fees

 in the amount set forth in the Protocol by no later than thirty days after entry of this Order.

         10.     The requirements of Bankruptcy Rule 2002(a)(4) are waived.

         11.     The Court retains jurisdiction with respect to all matters arising from or related to

 the implementation of this Order.


 1
  Greg Wolfe’s contact information is as follows: 78 Nicholson Blvd., Harlan, KY 40831; Phone: (606) 273-1267;
 Email: archgregorywolfe@yahoo.com.

                                                      2
Case 2:19-bk-20088       Doc 251    Filed 05/13/19 Entered 05/13/19 17:58:30   Desc Main
                                   Document     Page 3 of 10


 IT IS SO AGREED THROUGH COUNSEL OF RECORD:


 FROST BROWN TODD LLC

 /s/ Jared M. Tully
 Jared M. Tully, Esq.
 W. Va. Bar No. 9444
 500 Virginia Street, East, Suite 1100
 Charleston, West Virginia 25301
 304-345-0111 (Telephone)
 304-345-0115 (Facsimile)
 jtully@fbtlaw.com
 Ronald E. Gold, Esq.
 Patricia K. Burgess, Esq.
 3300 Great American Tower
 301 East Fourth Street
 Cincinnati, Ohio 45202
 513-651-6800 (Telephone)
 513-651-6981 (Facsimile)
 rgold@fbtlaw.com
 pburgess@fbtlaw.com

 VINSON & ELKINS LLP
 Steven M. Abramowitz
 666 Fifth Avenue
 26th Floor
 New York, NY 10103
 212-237-0000 (Telephone)
 212-237-0100 (Facsimile)
 sabramowitz@velaw.com

 Rebecca L. Petereit
 Garrick C. Smith
 Trammell Crow Center
 2001 Ross Avenue, Suite 3900
 Dallas, TX 75201
 214-220-7700 (Telephone)
 214-220-7716 (Facsimile)
 rpetereit@velaw.com
 gsmith@velaw.com

 Counsel for Essar Global Fund Limited




                                              3
Case 2:19-bk-20088       Doc 251    Filed 05/13/19 Entered 05/13/19 17:58:30   Desc Main
                                   Document     Page 4 of 10



 /s/ James M. Pierson
 James M. Pierson (SBID # 2907)
 PIERSON LEGAL SERVICES
 P.O. Box 2291
 Charleston, WV 25328
 Phone: 304-925-2400
 Fax: 304-925-2603
 jpierson@piersonlegal.com
 Counsel to the Debtor


 /s/ Gary O. Kinder
 Gary O. Kinder, WV Bar No. 7732
 Attorney, Office of U.S. Trustee
 United States Courthouse, Room 2025
 300 Virginia Street, East
 Charleston, WV 25301
 (304) 347-3406
 Counsel to the U.S. Trustee


 /s/ Brandy M. Rapp
 Brandy M. Rapp (WV Bar No. 10200)
 10 S. Jefferson Street, Suite 1110
 Roanoke, VA 24011
 (540) 759-3577 Tel.
 (540) 759-3567 Fax
 brapp@wtplaw.com

 Michael J. Roeschenthaler
 (PA Bar No. 87647)
 200 First Avenue, Third Floor
 Pittsburgh, PA 15222
 (412) 618-5601 T
 mroeschenthaler@wtplaw.com
 Counsel for Official Committee of Unsecured Creditors




                                              4
Case 2:19-bk-20088     Doc 251    Filed 05/13/19 Entered 05/13/19 17:58:30   Desc Main
                                 Document     Page 5 of 10


 /s/ David E. Potter
 David E. Potter (Pro Hac Vice)
 Jaipat S. Jain (Pro Hac Vice)
 LAZARE POTTER GIACOVAS & MOYLE LLP
 747 Third Avenue, 16th Floor
 New York, NY 10017
 T: (212) 758-9300; F: (212) 888-0919
 dpotter@lpgmlaw.com
 jjain@lpgmlaw.com

 /s/ Stephen L. Thompson
 Stephen L. Thompson (#3751)
 BARTH & THOMPSON
 P. O. Box 129 Charleston, WV 25321
 T: (304) 342-7111
 F: (304) 342-6215
 sthompson@barth-thompson.com
 Counsel to Essar Minerals Canada Limited




                                            5
Case 2:19-bk-20088   Doc 251    Filed 05/13/19 Entered 05/13/19 17:58:30         Desc Main
                               Document     Page 6 of 10


                                      EXHIBIT 1

          Protocol for Payment of General Unsecured Claims Upon Case Dismissal




                                           6
Case 2:19-bk-20088             Doc 251      Filed 05/13/19 Entered 05/13/19 17:58:30                  Desc Main
                                           Document     Page 7 of 10


                                     New Trinity Coal Incorporated
                  Protocol for Payment of General Unsecured Claims Upon Case Dismissal


       1. The New Trinity Coal Inc. (the “Debtor” or if post-dismissal “NTCI”) chapter 11 case (the “Case”)
          shall be dismissed as soon as practicable. The Dismissal Order (as defined below) shall be entered
          no later than May 16, 2019. The Official Committee of Unsecured Creditors (the “Committee”),
          the Debtor and the United States Trustee for the Southern District of West Virginia (“UST”) shall
          fully support such dismissal, subject to the implementation of this protocol (this “Protocol”), and
          enter into an agreed order dismissing the Case (the “Dismissal Order”). The Debtor shall withdraw
          its objection to the EGFL motion to dismiss. This Protocol shall be an exhibit to and incorporated
          in the Dismissal Order.

       2. Subject to paragraphs 9 and 10 below, the Debtor and NTCI shall pay as promptly as practicable
          all valid, unsecured, ordinary course of business claims against the Debtor and/or NTCI that are
          not contingent as to liability, or the subject of a bona fide dispute as to liability or amount.

       3. Except as otherwise contemplated by this Protocol, entry of the Dismissal Order and the dismissal
          of the Case shall not affect the rights, claims and defenses of any Person1 under applicable non-
          bankruptcy law. Except as otherwise contemplated by this Protocol, both the Debtor/NTCI, any
          and all creditors of any type and all other Persons shall retain their rights, claims and defenses under
          applicable law, which shall be expressly preserved.

       4. Upon submission of the Dismissal Order to the Court for entry, Essar Global Fund Limited
          (“EGFL”) will cause the deposit of $2,169,000 (the “Deposit Amount”) into the attorney trust
          account of counsel to the Committee. The Deposit Amount will be the sum of:

                (i)      all non-contingent, liquidated and undisputed unsecured claims of the Debtor listed on
                         “Schedule E/F: Creditors Who have Unsecured Claims” as filed on March 25, 2019
                         (Docket No. 64), in an amount not to exceed $1,780,000 (“Scheduled Unsecured
                         Claims”) (and such portion of the Deposit Amount will be dedicated to the payment of
                         amounts owed to unsecured creditors of the Debtor and NTCI);

                (ii)     $150,000, representing the estimate of the reasonable fees and expenses of counsel and
                         financial advisor to the Committee (“Committee Fees”) (and such portion of the
                         Deposit Amount will be dedicated to the payment of Committee Fees);

                (iii)    $14,000.00, representing unpaid US Trustee Fees (“US Trustee Fees”) (and such
                         portion of the Deposit Amount will be dedicated to the payment of US Trustee Fees);

                (iv)     $5,000, representing the maximum fees and expenses payable to the Fee Referee as
                         described below;

                (v)      $20,000, representing the maximum fees and expenses payable to the Disbursing
                         Agent as described below; and




 1
     “Person” shall have the meaning ascribed to it in the Bankruptcy Code.
Case 2:19-bk-20088         Doc 251     Filed 05/13/19 Entered 05/13/19 17:58:30                  Desc Main
                                      Document     Page 8 of 10


             (vi)    $200,000, representing the agreed maximum amount of the reasonable post-petition
                     attorneys’ fees incurred by the Debtor’s sole counsel, Pierson Legal Services, and any
                     other lawyers or persons subcontracted or otherwise employed or retained by Pierson
                     Legal Services, in connection with the Case (“Debtor Counsel Fees”) that are to be
                     paid from the Deposit Amount, after determination by the Fee Referee and giving
                     effect to the unused portion of any retainers paid prior to the commencement of the
                     Case (and such portion of the Deposit Amount will be dedicated to the payment of
                     Debtor Counsel Fees as determined below). The Debtor has confirmed that there are
                     no other professional fees outstanding that have been incurred in connection with the
                     Case, including, without limitation, accounting or financial advisor fees, and that the
                     amount of retainers that Pierson Legal Services received prior to the Petition Date was
                     $50,000.

    5. The Dismissal Order shall provide that is not effective until the Committee files a Notice with the
       Court confirming receipt by Committee counsel of the Deposit Amount and verifying the
       availability of such funds. The Committee shall file such a Notice as soon as possible upon such
       confirmation and verification.

    6. The Dismissal Order shall become a “Final Order” when the time to appeal or seek reconsideration
       of the Dismissal Order shall have expired without the Dismissal Order having been modified in any
       manner and without any appeal or motion for reconsideration or similar motion having being filed,
       unless EGFL, in its sole discretion, waives such requirement. EGFL, the Debtor, the Committee,
       Riverdale Commodities S.A. and Essar Minerals Canada Limited hereby waive any right to appeal,
       object, contest or seek reconsideration of the Dismissal Order.

    7. If the Dismissal Order is not entered by the Court by May 16, 2019 or does not become a Final
       Order on or before June 3, 2019, counsel for the Committee shall return the Deposit Amount to
       EGFL in full without setoff or reduction in any manner as soon as possible. It is expressly
       acknowledged and agreed that EGFL may waive this requirement in the event the Dismissal Order
       has been entered, but has not become a Final Order by the date provided above.

    8. Upon entry of the Dismissal Order and such becoming a Final Order, counsel for the Committee
       shall transfer the Deposit Amount into a bank trust account controlled by the Disbursing Agent
       (defined below) (the “Disbursement Account”), governed by trust account documentation
       reasonably acceptable to EGFL and consistent with this protocol.

    9. EGFL, the Committee and the US Trustee have worked in good faith to identify Greg Wolfe to
       serve as disbursement agent (the “Disbursing Agent”).

        i)   The identity and contact information of the Disbursing Agent shall be set forth in the Dismissal
             Order.

        ii) The Disbursing Agent shall be entitled to reasonable hourly compensation and reimbursement
            of reasonable expenses (including any professional fees), not to exceed $20,000 in the
            aggregate.

        iii) The Disbursing Agent shall have no responsibility to request Form W-9s or issue Form 1099s
             to any creditor or party receiving a payment or distribution from the Debtor or NTCI. The
             Disbursing Agent shall have no responsibilities for the tax liabilities or compliance with
             applicable tax laws on behalf of the Debtor or NTCI, as those responsibilities shall rest with
             the Debtor/NTCI. The Disbursing Agent shall have no responsibility for objecting to



                                                      2
Case 2:19-bk-20088         Doc 251     Filed 05/13/19 Entered 05/13/19 17:58:30                    Desc Main
                                      Document     Page 9 of 10


            claims. The Disbursing Agent is not an agent of NTCI or EGFL, rather, the Disbursing Agent
            shall act only for disbursement purposes pursuant to this Protocol. The Disbursing Agent may
            rely upon the information it is provided. The agreed upon costs, fees and expenses of the
            Disbursing Agent will be paid from the Disbursement Account as contemplated above.

        iv) The Disbursing Agent will work cooperatively with NTCI and EGFL in discharging its duties
            (including seeking to reach agreement with NTCI and EGFL as to the propriety of payments
            with the good faith general intent that all payments, except the payment of Committee Fees,
            US Trustee Fees and/or Debtor Counsel Fees, made by the Disbursing Agent will be agreed to
            by the Disbursing Agent, NTCI and EGFL in good faith and consistent with this Protocol) and
            will provide NTCI and EGFL with such information as it may reasonably request.

        v) The Disbursing Agent is authorized to pay undisputed portions of claims that are the subject of
           a bona fide dispute as to liability or amount, and that are not contingent as to liability.

        vi) The Disbursing Agent will provide at least five (5) business days’ notice to NTCI and EGFL
            prior to making a payment from the Disbursement Account, other than the payment of
            Committee Fees, US Trustee Fees and/or Debtor Counsel Fees, and will not make payment to
            the extent that NTCI or EGFL disputes in good faith any such payment based on the standards
            in paragraph 10.

        vii) If the Disbursing Agent is or becomes unable to serve, then another independent person
             designated by EGFL will serve as Disbursing Agent.

    10. It is agreed upon and acknowledged that the intent of the Disbursement Account is to make
        available sufficient funds to pay 100% of the allowed claims of general unsecured creditors of the
        Debtor as of the Petition Date that are not contingent as to liability, or the subject of a bona fide
        dispute as to liability or amount, as well as other expenses of the Case as detailed above. To the
        extent the Deposit Amount proves to be insufficient in the good faith determination of the
        Disbursing Agent in consultation with EGFL, EGFL shall cause the supplement of the
        Disbursement Account within five (5) business days of receipt of written notification from the
        Disbursing Agent for additional funding; provided that in no event will the total amount required
        to be funded to the Disbursement Account, including the Deposit Amount, exceed $2,500,000. The
        funds in the Disbursement Account may not be used to pay any claims owing to Riverdale
        Commodities, S.A., Essar Minerals Canada Limited and/or EGFL.

    11. The Debtor/NTCI shall cause a copy of the Dismissal Order to be provided to all creditors and
        parties in interest listed in the Debtor’s schedules and statement of financial affairs within five (5)
        days of the Dismissal Order being entered, and file a certificate of mailing with the Court
        evidencing the same.

    12. All general unsecured creditors of the Debtor as of the Petition Date shall submit evidence of their
        respective claims to the Disbursing Agent at the address filed of record in the docket for the Case,
        and the Disbursing Agent will provide a copy to NTCI and EGFL.

    13. Upon entry of the Dismissal Order, EGFL shall immediately be provided with access to the records
        and files of the Debtor germane to the analysis of assets and claims and the Debtor/NTCI (as well
        as each of its officers and directors and advisors other than Debtor’s Counsel) will cooperate with
        such analysis. The Debtor has confirmed that it is in possession of its client file from Debtor’s
        Counsel. Debtor’s Counsel has confirmed that it does not have possession of any additional records
        or files relating to the analysis of assets and claims. EGFL shall promptly examine the available



                                                      3
Case 2:19-bk-20088         Doc 251      Filed 05/13/19 Entered 05/13/19 17:58:30                    Desc Main
                                      Document      Page 10 of 10


        information and conduct a claims analysis in good faith, and NTCI and EGFL will continue such
        good faith analysis after the entry of the Dismissal Order. With respect to Scheduled Unsecured
        Claims, all such claims that are valid, not contingent as to liability, or the subject of a bona fide
        dispute as to liability or amount shall be paid as soon as practicable, but in any event within 30 days
        of the Dismissal Order becoming a Final Order.

    14. Invoices for Committee Fees (not to exceed the amounts set forth above) and US Trustee Fees shall
        be submitted to the Disbursing Agent and the US Trustee (with a copy to EGFL and NTCI). The
        Disbursing Agent shall pay such invoices within five (5) business days of receipt provided that the
        Dismissal Order has become a Final Order.

    15. With respect to Debtor Counsel Fees, Doug Kilmer (“Fee Referee”) will examine the post-petition
        fees and expenses incurred by the Debtor’s counsel in connection with the Case. The Fee Referee
        shall be entitled to reasonable fees and expenses, not to exceed $5,000 in the aggregate. The Fee
        Referee will determine in its sole and absolute discretion the amount of the fees claimed by Debtor’s
        counsel that would be allowable under Section 330 of the Bankruptcy Code had the Case not been
        dismissed. After determining the amount allowable under Section 330 of the Bankruptcy Code,
        the Fee Referee shall reduce that amount by the $50,000 retainer held by Debtor’s counsel and
        direct the Disbursing Agent to pay the balance of the approved fees up to $200,000 from the
        Disbursement Account without further consultation with any person or entity; and, within the latter
        of five (5) business days of the Dismissal Order becoming a Final Order or of the Fee Referee
        making such determination, the Disbursing Agent will disburse the remainder of such allowable
        amount up to $200,000 from the Deposit Amount. For the avoidance of doubt, Pierson Legal
        Services waives the right to seek post-petition fees and expenses in excess of the amount
        determined by the Fee Referee to be allowable under Section 330 of the Bankruptcy Code not to
        exceed $250,000 (i.e. $50,000 retainer and $200,000 from the Deposit Amount).

    16. Any unused amounts from the Deposit Account allocated to the fees of Debtor’s Counsel or to any
        other purposes shall be returned to EGFL and any amounts remaining in the Deposit Account that
        are not allocated to claims that are valid, not contingent as to liability, or the subject of a bona fide
        dispute as to liability or amount on the date 120 days after the Dismissal Order becomes a Final
        Order shall be returned to EGFL and the Disbursing Agent shall be discharged from his duties.

    17. EGFL and NTCI may condition any payments to creditors, other than counsel for the Committee,
        counsel for the Debtor and the Office of the United States Trustee, on such creditors executing
        documents reasonably requested by EGFL and NTCI, including customary releases and, if
        requested by EGFL, requiring that such creditor assign to it or a designee such creditor’s claim in
        exchange for payment of the amount of the claim pursuant to customary assignment documentation.

    18. EGFL or its designee may purchase any claims from creditors by agreement with such creditor at
        any time.

    19. By agreement of EGFL and the Disbursing Agent, the provisions of this Protocol may be amended
        or modified from time to time in a manner that does not impair the rights of creditors of the Debtor,
        including without limitation, the rights of creditors contemplated by section 9 hereof.




                                                       4
